          Case 20-32519 Document 9 Filed in TXSB on 05/07/20 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 §
In re:
                                                 §
                                                     Chapter 11
                                                 §
NEIMAN MARCUS GROUP LTD, LLC,
                                                 §
                                                     Case No. 20-32519
                                                 §
         Debtor.
                                                 §

                       NOTICE OF APPEARANCE, REQUEST FOR
                   SERVICE OF PAPERS AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE, that the undersigned hereby appear as counsel for Gorski

Group Ltd., a Canadian corporation (“Gorski”) as a true and perfected consignor, creditor

warehouse lienholder and interested party in the above-captioned cases and hereby request,

pursuant to Federal Rule of Bankruptcy Procedure 9010 and 11 U.S.C. §1109(b) that all copies

and pleadings given or filed in these cases be given and served upon the below counsel:

                          Adam H, Friedman, Esq.
                          Jonathan T. Koevary, Esq.
                          Olshan Frome Wolosky LLP
                          1325 Avenue of Americas
                          New York, NY 10019
                          Tel. No: 212.451.2300
                          Fax No: 212.451.2222
                          afriedman@olshanlaw.com
                          jkoevary@olshanlaw.com

         PLEASE TAKE FURTHER NOTICE, that this request includes not only notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint or demand,

whether formal or informal, whether written or oral and whether transmitted or conveyed by

mail, e-mail, hand delivery, telephone, telegraph, facsimile, telex, or otherwise: (1) that affects or

seeks to affect in any way any rights or interest of any creditor or any party-in-interest in this


NOTICE OF APPEARANCE, REQUEST FOR SERVICE
OF PAPERS AND RESERVATION OF RIGHTS—Page 1
            Case 20-32519 Document 9 Filed in TXSB on 05/07/20 Page 2 of 2




case, including Gorski with respect to (a) the debtor; (b) property of the estate or proceeds

thereof, in which the debtor may claim an interest; or (c) property or proceeds thereof in the

possession, custody or control of others that the debtor may seek to use; or (2) that requires or

seeks to require any act, delivery of any property, payment, or conduct by the delivery of any

property, payment, or other conduct by Gorksi.

         PLEASE TAKE FURTHER NOTICE, that Gorski intends that neither this Entry of

Appearance nor any later appearance, claim, or other pleadings shall waive (i) Gorski’s right to

have final Orders in non-core matters entered only after de novo review by the United States

District Court; (2) Gorski’s right to trial by jury in any proceeding related to this case; (3)

Gorski’s right to have the United States District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; or (4) any rights, claims, actions, defenses,

set-offs or recoupments to which Gorski is or may be entitled to under agreement, in law or at

equity, all of which rights, claims, actions, defenses, set-off or recruitments Gorski hereby

expressly reserves.

         RESPECTFULLY SUBMITTED this 7th day of May, 2020.

                                                    OLSHAN FROME WOLOSKY LLP

                                                    By: /s/ Adam H. Friedman
                                                       Adam H. Friedman
                                                       NY Bar 2586386
                                                       Jonathan T. Koevary
                                                       NY Bar 4285110
                                                       1325 Avenue of Americas
                                                       New York, New York 10019
                                                       (212) 451-2300

                                                    ATTORNEYS FOR GORSKI GROUP,
                                                    LTD.




NOTICE OF APPEARANCE, REQUEST FOR SERVICE
OF PAPERS AND RESERVATION OF RIGHTS—Page 1

4844-9048-0828v.1 019148.00001
